                        1 JOSHUA S. GOODMAN, ESQ. – State Bar #116576
                          ZACHARY S. TOLSON, ESQ. – State Bar #242824
                        2 GOODMAN NEUMAN HAMILTON LLP
                          417 Montgomery Street, 10th Floor
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                        5 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        6
                        7                         UNITED STATES DISTRICT COURT
                        8                        CENTRAL DISTRICT OF CALIFORNIA
                        9 STEPHEN HWE,                                 Case No. 2:18-cv-05253-PLA
                       10                               Plaintiff,     ORDER OF DISMISSAL
                       11 vs.
                       12 HOME DEPOT U.S.A., INC., A
                          DELAWARE CORPORATION AND
                       13 DOES 1 TO 100,
                       14                            Defendants.
                       15
                       16        IT IS SO ORDERED.

                       17        Pursuant to the parties’ Stipulation for Dismissal, Plaintiff’s lawsuit is hereby
                       18 dismissed with prejudice. All future dates and deadlines are VACATED.
                       19 DATED: May 31, 2019
                       20                                   By:
                                                                     HON. PAUL L. ABRAMS
                       21                                            UNITED STATES MAGISTRATE JUDGE
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                      -1-
                                                           ORDER OF DISMISSAL
